IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                January 7, 2009
                                No. 07-61005
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

HUSAIN RAFIK KURJI

                                           Petitioner

v.

MICHAEL B MUKASEY, U S ATTORNEY GENERAL


                                           Respondent


                    Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A78 567 258


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Husain Rafik Kurji, a native and citizen of India, petitions this court for
review of the Board of Immigration Appeals’ (BIA’s) denial of his motion to
reopen his removal proceedings on the basis that his motion to reopen was
untimely and did not demonstrate exceptional circumstances meriting a sua
sponte reopening of the proceedings pursuant to 8 C.F.R. § 1003.2(a). Kurji also




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-61005

petitions this court for review of the BIA’s denial of his motion to reconsider the
denial of his motion to reopen.
      Kurji does not dispute the BIA’s determination that his motion to reopen
was untimely and argues instead that the BIA erred in denying his motion to
reopen because he did not become eligible for the adjustment of status justifying
the reopening his proceedings until after the 90-day filing period set forth in
§ 1003.2(c)(2) had expired. He further contends that this court should toll the
90-day period because the BIA has been inconsistent and arbitrary in its
decisions whether to sua sponte reopen proceedings in similar cases. However,
this court does not have jurisdiction to consider the BIA’s refusal to sua sponte
reopen Kurji’s proceedings. See Ramos-Bonilla v. Mukasey, 543 F.3d 216, 220
(5th Cir. 2008).
      Although Kurji also argues that the BIA did not give sufficient reasons for
its denial of his motion to reopen, the BIA’s reasons for denial were adequate.
Kurji additionally argues that the BIA violated the “constitutional avoidance
doctrine” by arbitrarily depriving him of his liberty and property interests when
it denied his motion to reopen. However, this argument lacks merit because
there is no liberty interest at stake in a motion to reopen. See Altamirano-Lopez
v. Gonzales, 435 F.3d 547, 550 (5th Cir. 2006). Kurji further asserts that his
motion to reopen’s reliance on § 245 of the LIFE Act “may” trump § 1003.2(c)(2),
which would transform his motion to reopen into a statutory, rather than a
regulatory, right and thus “raise[] concerns” under the Due Process and Equal
Protection Clauses. However, he has failed to brief this issue, and thus he has
abandoned it. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003);
Beasley v. McCotter, 798 F.2d 116, 118 (5th Cir. 1986).
      Accordingly, Kurji’s petition for review is DENIED.




                                        2